Vaw Wtok, Oh. J.
The defendants moved to set aside service of summons on the ground that plaintiffs had enticed them into the jurisdiction by fraud and deceit for the purpose of making such service upon them and they appeal from the. order denying this motion. The rule is well settled that if a defendant be brought within the jurisdiction of the court by any fraud or deceit, the service of process upon him will be set aside. However, in this case the question whether or not the defendants had been enticed into the jurisdiction by plaintiffs’ deceit was in dispute. This disputed question of fact was decided in favor of *438plaintiffs by the denial of defendants’ motion, and this determination' of that question by the court at Special Term is justified ' by the proofs and will not be disturbed.'
Order affirmed, with costs.
Scotchman, J., concurs.
Order affirmed, with qosts.